—Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered March 30, 1995, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, and the motion granted, without costs. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
The within action seeks damages for injuries suffered by plaintiff Herbert H. Schwartz during a robbery in the men’s room of a building owned or managed by the defendants.
Although the gravamen of plaintiffs’ complaint is that defendants negligently failed to take reasonable precautionary measures to provide adequate security and surveillance in the building, in countering defendants’ motion for summary judgment plaintiffs failed to provide any evidence indicating that the person who attacked plaintiff was an intruder or gained access to the building because of any lapse in security. Under these circumstances, there is no triable issue of fact as to whether any alleged negligence on defendants’ part was the proximate cause of plaintiff’s injuries (see, Dawson v New York City Hous. Auth., 203 AD2d 55) and summary judgment was warranted. Concur — Ellerin, J. P., Wallach, Nardelli and Williams, JJ.